Citation Nr: 0604372	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  94-39 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a laparotomy scar.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and his mother

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In June 1994, the veteran testified at a hearing before a 
Board representative.  A transcript of the hearing is part of 
the record.  In June 1996 and August 2003, the Board remanded 
this case for further development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's psychiatric disorder was not caused or 
aggravated by his active military service from May to 
September 1980.  

3.  The veteran's laparotomy scar was not caused or 
aggravated by his active military service from May 1980 to 
September 1980.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for a laparotomy scar is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

1.  Psychiatric disorder

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

VA medical records from as early as 1982 through the 1990s 
repeatedly diagnose the veteran with undifferentiated 
schizophrenia and antisocial personality traits.  He visited 
the San Juan VA Medical Center (VAMC) frequently for 
psychiatric disorders throughout the 1980s and early 1990s.  
He attempted suicide in August 1980, while in service, and 
again in September 1984.  Both attempts followed heated 
arguments with his spouse.  He attended group therapy for his 
psychiatric disorder in 1989.  With the exception of an 
evaluation by a private psychiatrist, the veteran sought all 
his medical care from the VAMC.  

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  The post-service medical evidence 
shows the schizophrenia was not diagnosed until October 1982, 
more than one year after the veteran left service.  
Therefore, to the extent the presumption of in-service 
incurrence for chronic disease may have been applicable, the 
Board finds its use is not supported here.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for a psychiatric disorder.  In 
service, the veteran was diagnosed with personality disorders 
after a suicide attempt.  In August 1980, a psychiatrist 
diagnosed him with "schizotypal personality disorder" and 
"borderline personality disorder."  Personality disorders 
are not diseases or injuries within the meaning of the 
applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. § 3.303(c).  

After leaving service, the veteran was hospitalized several 
times for psychiatric disorders, beginning as early as 
December 1980.  However, a diagnosis of anything other than 
"depressive neurosis" and antisocial personality traits was 
not provided until 1982.  

No doctor ever opined as to the cause of the veteran's 
schizophrenia.  Specifically, no doctor stated that his 
mental disorder was incurred in or aggravated by his military 
service.  In fact, post-service records, as whole, do not 
indicate a connection between the current disorder and 
service.        

The Board finds no competent evidence of a nexus between the 
veteran's current diagnosis of undifferentiated schizophrenia 
and his period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is no medical evidence of a relationship between 
the mental disorder and service.  The veteran has offered his 
personal, lay opinion that his mental disorder is related to 
service.  However, as discussed above, such a lay opinion is 
not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

The Board notes that multiple efforts were made to obtain VA 
opinion regarding a possible link between the veteran's 
service and his post service mental disorder.  The veteran, 
however, failed to report to three scheduled VA examinations.  
Thus, despite VA efforts, there is no VA psychiatric 
examination of record that explores the etiology of the 
veteran's mental disorder.  When the veteran does not appear 
for a scheduled examination in conjunction with an original 
claim for service connection, the claim will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  

Based on the evidence, the facts fails to support the 
veteran's claim for service connection.  Service records, as 
a whole, indicate a personality disorder and post-service 
medical records reveal an acquired psychiatric disability 
that began after service, providing evidence against this 
claim.  Therefore, the appeal is denied.  


2.  Laparotomy scar

Service connection may be granted for disabilities resulting 
from a suicide attempt where it is established that at the 
time of the attempt there was mental unsoundness due to or 
the proximate result of a service connected disease or 
injury.  The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate motive for suicide is shown by 
the evidence, the act will be considered to have resulted 
from mental unsoundness.  A reasonable adequate motive for 
suicide may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  38 C.F.R. § 3.302(b) (2005).  In the absence of 
a determination of an unsound mind, a veteran's disabilities 
resulting from attempted suicide would be considered the 
result of his own willful misconduct, and service connection 
for the disabilities would be precluded.  See 38 C.F.R. §§ 
3.301(a), 3.302(a). 

The veteran's SMRs show that in August 1980, the veteran 
stabbed himself in the abdomen with a kitchen knife in an 
attempt to kill himself.  He was hospitalized, and doctors 
performed an exploratory laparotomy to make certain that his 
internal organs were unharmed.  The surgery left a scar on 
his abdomen.  

The record reveals that the veteran had a history of beating 
his spouse, and on the day he attempted suicide they had an 
intense fight.  His spouse left with their child and went to 
the police.  The veteran wrote a suicide note before the 
attempt and later stated that he intended to kill himself 
because of the fight with his spouse.  He testified to his 
intent to kill himself at his June 1994 hearing.  His own 
statements in conjunction with the suicide note show that he 
was capable of forming the intent to kill himself.  The 
motivation for his attempted suicide is not unclear.  The 
medical record does not indicate an unsound mind.  In fact, 
the medical record provides, as a whole, evidence against 
this claim.  Therefore, any disabilities suffered as a result 
of the attempt are the products of wilful misconduct.  
38 C.F.R. §§ 3.302, 3.303.  

In order to be service-connected, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  The laparotomy 
scar is the result of the veteran's own willful misconduct, 
and therefore service connection cannot be granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2004 as well as information provided in the 
October 2002 and May 2005 supplemental statements of the case 
(SSOC), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the October 2002 and May 2005 SSOCs 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the May 1993 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. 
Pelegrini, 18 Vet. App. at 120-21.  However, the Board is 
satisfied that the August 2004 VCAA notice and the October 
2002 and May 2005 SSOCs otherwise fully notified the veteran 
of the need to give VA any evidence pertaining to her claim.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, and records from a private psychiatrist.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

As noted above, the Board notes that the veteran failed to 
report for three VA psychiatric examinations.  After the 
Board remanded the case in June 1996, the veteran failed to 
report for psychiatric examination that same year.  He also 
failed to report for an examination scheduled in October 
2002.  The Board remanded the case again in August 2003, 
partially because there was no VA psychiatric examination of 
record.  The veteran failed to report for an examination 
scheduled in October 2003.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
the claim shall be rated based on the evidence of record.  38 
C.F.R.  § 3.655(b) (2005).  Under § 3.655, the Board finds no 
basis to conclude that there was good cause in the veteran's 
failure to attend any of the three scheduled examinations.  
In any event, the RO's efforts only support the finding that 
the VA has fully assisted the veteran with his case.  As 
stated by the U.S. Court of Appeals for Veterans Claims 
(Court), the "duty to assist is not always a one-way street" 
and the veteran is obligated to cooperate in the development 
of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  A further remand would serve no constructive 
purpose. 

The Board is also satisfied as to compliance with its 
instructions from the August 2003 and June 1996 remands.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The RO has made 
every effort to provide the veteran an examination.     


ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a laparotomy scar is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


